Name: Commission Regulation (EEC) No 3360/87 of 9 November 1987 amending for the eighth time Regulation (EEC) No 997/81 laying down detailed rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10. 11 . 87 Official Journal of the European Communities No L 320/5 COMMISSION REGULATION (EEC) No 3360/87 of 9 November 1987 amending for the eighth time Regulation (EEC) No 997/81 laying down detailed rules for the description and presentation of wines and grape musts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (] ), as last amended by Regulation (EEC) No 3146/87 (2), and in particular Article 72 (5) thereof, Whereas Council Regulation (EEC) No 355/79 (3), as last amended by Regulation (EEC) No 537/87 (4), lays down general rules for the description and presentation of wines and grape musts ; Whereas the growing demand, in certain Member States, for rectified concentrated grape musts, in particular for increasing the alcoholic strength of wines, makes it diffi ­ cult for producers in those countries to comply with Article 18a ( 1 ) (a) of Commission Regulation (EEC) No 997/81 , as last amended by Regulation (EEC) No 63/87 (*), as regards the presentation of the said musts ; Whereas, in order to allow those concerned to adapt to the rules in question, Member States should, until the end of the current wine year, be authorized to allow rectified concentrated grape must to be put into circulation in their territory in containers with a nominal volume which is different from those specified in the said provision ; Whereas the measure provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 The following paragraph 3 is hereby added to Article 1 8a of Regulation (EEC) No 997/81 : '3 . For the purposes of adapting to the rules laid down in paragraph 1 (a) as regards the nominal volume, Member States may, during a transitional period which shall expire on 31 August 1988, auth ­ orize rectified concentrated grape .must to be put into circulation in their territory in containers with a nominal volume which is different from those speci ­ fied in the said paragraph, provided that the con ­ tainer's nominal volume is shown clearly on the container.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 November 1987. For the Commission , - Frans ANDRIESSEN Vice-President (') OJ No L 84, 27. 3 . 1987, p. 1 . 0 OJ No L 300, 23 . 10 . 1987, p. 4. 0 OJ No L 54, 5. 3 . 1979, p. 99. (4) OJ No L 55, 25. 2. 1987, p. 3 . 0 OJ No L 106, 16. 4. 1981 , p . 1 .